Case 5:20-cv-01014-EEF-MLH Document 9 Filed 09/15/20 Page 1 of 2 PageID #: 65




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

LINDA OATIS                                        CIVIL ACTION NO. 20-cv-1014

VERSUS                                             JUDGE ELIZABETH E. FOOTE

RETZER GROUP INC, ET AL                            MAGISTRATE JUDGE HORNSBY


                              MEMORANDUM ORDER

       Plaintiff, a citizen of Mississippi, filed this action in state court against three

defendants, Michael Retzer Jr., Retzer Resources, Inc., and The Retzer Group, Inc. The

defendants removed the case based on an assertion of diversity jurisdiction.          They

acknowledged that Plaintiff and Retzer Resources, Inc. are both Mississippi citizens, which

would destroy diversity, but the defendants assert that the citizenship of Retzer Resources,

Inc. should be ignored pursuant to the improper joinder doctrine.

       The court issued a memorandum order (Doc. 4) that required Plaintiff, if she

contests the assertion that Retzer Resources, Inc. was improperly joined, to file a motion

to remand by September 7, 2020. The order stated that if Plaintiff did not timely file a

motion to remand and challenge the improper joinder plea, the court would consider

Plaintiff to concede the point, Retzer Resources, Inc. would be dismissed, and the case

would proceed toward a scheduling order.

       The September 7 deadline has passed, and Plaintiff did not file a motion to remand.

The appropriate action when a defendant has been improperly joined is to dismiss all claims

against that defendant without prejudice. International Energy Ventures Mgmt., L.L.C. v.
Case 5:20-cv-01014-EEF-MLH Document 9 Filed 09/15/20 Page 2 of 2 PageID #: 66




United Energy Grp., Ltd., 818 F.3d 193, 210 (5th Cir. 2016). Accordingly, all claims

against Retzer Resources, Inc. are dismissed without prejudice. A scheduling conference

will be held in due course.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 15th day of September,

2020.




                                      Page 2 of 2
